DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 12/8/21, which is entered.

Drawings
The replacement drawing was received on 12/8/21.  This drawing is not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31, which was added in the replacement Fig. 1, submitted on 12/8/21.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thread element” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The disclosure is objected to because of the following informalities: reference number 31 appears in the drawings in Fig. 1 but is not described in the specification.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  the limitation “the radial extension” in lines 3 – 4 lacks antecedent basis in the claims. Also, as amended, claim 17 does not end in a period as required by MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period.”)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 as amended has the limitation “the radial extension of the radially external curved region of said baffle element is between 1/10 and 1/3.” The meaning of this limitation cannot be ascertained because there are no units of measurement given for “between 1/10 and 1/3” or there is no indication as to what the radial extension of the radially external curved region is being compared to. Claims 30 and 31 are rejected for depending from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 15, 17, 19, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff (US 2,966,837) (hereinafter “Radcliff”) in view of Sweeney et al. (US 3,205,809) (hereinafter “Sweeney”). Both references are in the applicant’s field of endeavor, an air diffuser device. These two references, when considered together, teach all of the elements recited in claims 1, 2, 15, 17, 19, 30, and 31 of this application.
Regarding claim 1, Radcliff discloses an air diffuser device (annotated Figs. 1 and 3 below, the capitalized annotations denoting claim limitations) for ventilating rooms and to be installed in a ventilation duct opening in a wall or ceiling of a room (functional limitation describing intended use and not structure, which is supported by “ceiling diffuser,” col. 1 lines 15 – 17), said air diffuser device comprising a baffle element (1st baffle element 19, Figs. 1 and 3, below) having a radius (implicitly disclosed since it is shown as circular in shape in Fig. 1) and having a central region and a peripheral region (labelled in Figs. 1 and 3) with a peripheral edge (23) for deviating at least a part of a ventilation air flow entering said room through said ventilation duct opening in a flow direction with an air flow component parallel to said wall or ceiling (functional limitation that Radcliff can perform since horizontal airflow through the passage 30 will flow outward, over the wall 21, and then be deviated again horizontally by the outer edge 23), characterized in that said baffle element has a contour along a radial direction from 

    PNG
    media_image1.png
    605
    723
    media_image1.png
    Greyscale

Sweeney teaches said baffle element (F) comprises a plurality of slits or grooves (grooves 30, Figs. 1 – 2a) each extending from the central region of said baffle element 
Regarding claim 2, Radcliff as modified by Sweeney as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses said baffle element comprises peripherally open slits or grooves which are open at the peripheral edge of said baffle element, and/or wherein said baffle element comprises peripherally closed slits each having a bridge portion in the peripheral region for bridging the gap at the peripheral end of each slit. Radcliff does not explicitly disclose this additional limitation.
Sweeney teaches a) said baffle element (F) comprises peripherally open slits or grooves (grooves 30) which are open at the peripheral edge of said baffle element (32, Figs. 1 – 2a), and/or b) wherein said baffle element comprises peripherally closed slits each having a bridge portion in the peripheral region for bridging the gap at the peripheral end of each slit (Sweeney teaches a)). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding grooves open at the peripheral edge as taught by Sweeney to further teach grooves form airflows in the form of jets, open on the periphery in order to ensure unrestricted airflow. 
Regarding claim 15, Radcliff further discloses said baffle element (19) has a contour along a radial direction from the central region to the peripheral region of said baffle element being substantially S-shaped (Fig. 3, above).
Regarding claim 17, as far as the claim can be understood given the claim objection and rejection under 112b above, Radcliff further discloses the point of inflexion is located at a radial position along the baffle element contour (seen in profile in annotated Fig. 3 above), wherein the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region of said baffle element (construed to mean that the radial length of the convex region 21 is less than the radial length of the concave region 20 as shown in annotated Fig. 3, above), wherein the point of inflexion is preferably located at a radial position along the baffle element contour such that the radial extension of the radially external curved region of said baffle element is between 1/10 and 1/3 (a limitation that is recited as merely “preferably” is not construed as limiting to the scope of the claim).
Regarding claim 19, Radcliff further discloses said baffle element is a first baffle element (19, annotated Figs. 1 and 3) and said air diffuser device further comprises a second baffle element (10) located at a position upstream of said first baffle element (annotated Figs. 1 and 3).
Regarding claim 30, Radcliff further discloses the point of inflexion is located at a radial position along the baffle element contour (annotated Fig. 3, above), wherein the radial extension of the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region of said baffle element 
Regarding claim 31, Radcliff does not explicitly disclose the point of inflexion is located at a radial position along the baffle element contour such that the radial extension of the radially external curved region of said baffle element is between 1/8 and 1/4, of the radius of the radially internal curved region of said baffle element. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention as a matter of routine optimization through routine experimentation. MPEP 2144.05, II, A. “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams. 
Claims 5, 7 – 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff in view of Sweeney as applied to claim 1 above, and further in view of Lundberg et al. (US 2,387,080) (hereinafter “Lundberg”). Lundberg is reasonably pertinent to a problem faced by the inventor by teaching design details of baffle elements. These three references, when considered together, teach all of the elements recited in claims 5, 7 – 12, and 29 of this application.
Regarding claim 5, Radcliff as modified by Sweeney as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the peripheral edge of said baffle element has a plurality of radially extending indentations spaced from each other along the periphery of said baffle element, wherein said indentations are preferably spaced at regular or irregular intervals along the periphery of said baffle element. Radcliff as modified by Sweeney does not explicitly contain this additional limitation. 
Lundberg teaches the peripheral edge (34) of said baffle element (32) has a plurality of radially extending indentations (37) spaced from each other along the periphery of said baffle element (Fig. 3), wherein said indentations are preferably spaced at regular or irregular intervals along the periphery of said baffle element (Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding the indentations as taught by Lundberg in order to provide turbulence to further mix up the air and thus improve ventilation.
Regarding claim 7, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 5 upon which this claim depends. However, 
Lundberg teaches the peripheral edge (34) of said baffle element (32) has a sawtooth shaped contour (Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding the contour as taught by Lundberg in order to better provide more turbulence to further mix up the air and thus improve ventilation.
Regarding claim 8, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 8 of this application further discloses the peripheral edge of said baffle element has a sinusoidally-shaped contour. Radcliff as modified by Sweeney does not explicitly contain this additional limitation. 
Lundberg teaches the peripheral edge (34) of said baffle element (32) has a sinusoidally-shaped contour. (Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding the contour as taught by Lundberg in order to better provide more turbulence to further mix up the air and thus improve ventilation.
Regarding claim 9, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 9 of this application further discloses said indentations form a contour line extending along the circumference of the baffle element, the maximum depth of said 
Lundberg teaches said indentations (37) form a contour line extending along the circumference of the baffle element (32, Fig. 3), but does explicitly teach the maximum depth of said indentations being between 1/60 and 1/10 of said baffle element radius. However, the courts have held that where general condition of claim is disposed in the prior art (Fig. 3 shows certain size), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). 
In this case, Radcliff in view of Sweeny and Lundberg teaches curtain size/depth of the indentations, and having a specific size of the indentation is not inventive according to the courts. Varying the size of said indentations is recognized as a result-effective variable, which is result of a routine experimentation. In this case varying the size of the indentations to control the amount of air that flows through the diffuser between the baffle and side walls of said apparatus and thus always have an air that flows along the ceiling in order to achieve better mixing of air in the room, is recognized in the art to be a result effective variable.
Regarding claim 10, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 10 of this application further discloses said air diffuser device further comprising a mounting element for mounting said baffle element to a ventilation duct. Radcliff as modified by Lundberg does not explicitly contain this additional limitation.
Sweeney teaches said air diffuser device (D) further comprising a mounting element (25) for mounting said baffle element (F) to a ventilation duct (A, Fig. 1). It 
Regarding claim 11, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses said mounting element and said baffle element are connected to each other in the central region and/or in the peripheral region of said baffle element. Radcliff as modified by Lundberg does not explicitly contain this additional limitation.
Sweeney teaches said mounting element (25) and said baffle element (F) are connected to each other in the central region and/or in the peripheral region of said baffle element (central region in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding the mounting location as taught by Sweeney in order to specify a mounting location that is less likely to interfere with airflow out of the diffuser. 
Regarding claim 12, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses said mounting element and said baffle element are formed integrally. Radcliff as modified by Lundberg does not explicitly contain this additional limitation.
Sweeney teaches said mounting element (25) and said baffle element (F) are formed integrally (once connected, the apparatus is integral). It would have been 
Regarding claim 29, Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 29 of this application further discloses said indentations form a contour line extending along the circumference of the baffle element, the maximum depth of said indentations being between 1/50 and 1/30, of the radius of the baffle element. Radcliff as modified by Sweeney does not explicitly contain this additional limitation.
Lundberg teaches said indentations (37) form a contour line extending along the circumference of the baffle element (32, Fig. 3), but does not explicitly teach the maximum depth of said indentations being between 1/50 and 1/30, of the radius of the baffle element. However, the courts have held that where general condition of claim is disposed in the prior art (Fig. 3 shows certain size), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). 
In this case, like in claim 9 above, Radcliff in view of Sweeny and Lundberg teaches curtain size/depth of the indentations, and having a specific size of the indentation is not inventive according to the courts. Varying the size of said indentations is recognized as a result-effective variable, which is result of a routine experimentation. In this case varying the size of the indentations to control the amount of air that flows through the diffuser between the baffle and side walls of said apparatus and thus .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Radcliff in view of Sweeney and further in view of Lundberg as applied to claim 11 above, and further in view of Carnes (US 2,772,624) (hereinafter “Carnes”). Carnes is also in the applicant’s field of endeavor, an air diffuser device for ventilating rooms. These four references, when considered together, teach all of the elements recited in claim 13 of this application. Radcliff as modified by Sweeney and Lundberg as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses said mounting element has first formations and said baffle element has second formations, said first and second formations being complementary to each other for connecting said baffle element to said mounting element, wherein said mounting element and said baffle element are preferably connected adjustably with respect to each other. Radcliff as modified by Sweeney and Lundberg does not explicitly contain this additional limitation.
Carnes teaches said mounting element (13, 15, Fig. 4) has first formations and said baffle element has second formations (16, 14, Fig. 4), said first and second formations being complementary to each other (15 and 14, Fig. 4) for connecting said baffle element to said mounting element, wherein said mounting element and said baffle element are preferably connected adjustably with respect to each other (Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Sweeney in view of Lundberg mounting elements with the Carnes mounting elements because the substitution of one known element for another would .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Radcliff in view of Sweeney as applied to claim 19 above, and further in view of Carnes. These three references, when considered together, teach all of the elements recited in claims 22 of this application. Radcliff as modified by Sweeney as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 22 of this application further discloses the axial spacing (distance) between said second baffle element and said first baffle element is adjustable, at least one of said first and second baffle elements preferably being threadably mounted by a thread element having as its thread axis the axis extending across the center point of the central region of said first and second baffle elements. Radcliff as modified by Sweeney does not explicitly contain this additional limitation. 
Carnes teaches the axial spacing (distance) between said second baffle element (31) and said first baffle element (24) is adjustable (Figs. 3 and 4 show them in different adjustments), at least one of said first and second baffle elements preferably being threadably mounted by a thread element (adjustment shaft 18) having as its thread axis the axis extending across the center point of the central region of said first and second baffle elements (Figs. 3 and 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Radcliff by adding the thread element for adjusting the spacing between the baffle . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Radcliff in view of Sweeney as applied to claim 2 above, and further in view of Soethe et al. (DE 102006053392 A1 English machine translation) (hereinafter “Soethe”). Soethe is also in the applicant’s field of endeavor, an air diffuser for a room. These three references, when considered together, teach all of the elements recited in claim 28 of this application. Radcliff as modified by Sweeney as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 28 of this application further discloses said baffle element comprises only peripherally open slits which are open at the peripheral edge of said baffle element. Radcliff as modified by Sweeney does not explicitly contain this additional limitation.
Soethe teaches said baffle element (2, Fig. 1, and/or 3, Fig. 3) comprises only peripherally open slits (24 and/or 34) which are open at the peripheral edge of said baffle element (Figs. 1 and 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus Radcliff by adding the slits as taught by Soethe in order to provide narrow channels for providing air jets for diffusing more of the air coming from the duct a greater distance that would be possible without the slits. 

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. On page 11 of the Remarks, Applicant argues that Sweeney fails to teach  
On pages 11 – 12, Applicant then argues that neither Sweeney nor the VanAlsburg reference teaches the baffle element has a contour along a radial direction and has a point of inflexion defining a change in curvature from a radially internal curvature region to a radially extern curvature region. This the limitation involving an inflection point was imported from part of claim 15 into claim 1. On pages 12 – 19 of the Remarks, Applicant goes into persuasive detail as to the definition of an inflexion point, and the Office agrees with Applicant’s present interpretation. The Office has also added a dictionary definition of “inflection” which the Office also adopts as extrinsic evidence, defining it as the point where a stationary point on a curve where the curve goes from concave to convex. The Office finds that this limitation is taught by the Radcliff reference, as more fully set forth in paragraph 14 above, along with an identification of the inflexion point in annotated Fig. 3. The Office notes that the location of the inflexion point on the curve is different from that identified by reference number SPI in Fig. 1. The Office maintains that point SPI does not identify the inflexion point in the present invention.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHILLIP DECKER/Examiner, Art Unit 3762      

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762